Citation Nr: 9900597	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 30, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating actions by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The records reflect that in April 1995, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating effective from June 30, 1993.  
Subsequently, the veteran submitted an appeal as to the 
compensation level assigned.

In September 1995 the RO granted a 100 percent rating PTSD, 
effective from December 22, 1994.  Thereafter, the veteran 
perfected an appeal as to the effective dates assigned for 
the grant of PTSD and the 100 percent rating.

In August 1996 the RO, inter alia, granted an effective date 
for the 100 percent rating for PTSD retroactive to August 25, 
1994.

In August 1998 the RO granted an effective date for the 
100 percent rating for PTSD retroactive to June 30, 1993.  
The Board notes that this award represents the maximum 
schedular rating for the veterans service-connected PTSD; 
therefore, the appealed issue of entitlement to an earlier 
effective date for the assigned 100 percent rating for PTSD 
is incorporated into the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran abandoned a March 1992 claim for service 
connection for PTSD.

3.  On June 30, 1993, the RO received the veterans new claim 
for service connection for PTSD.

4.  In August 1998 the RO granted an effective date for a 
100 percent rating for PTSD retroactive to June 30, 1993.


CONCLUSION OF LAW

An effective date earlier than June 30, 1993, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1998);  38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998);  38 C.F.R. § 3.400 (1998).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received, and any benefits subsequently awarded shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (1998).

Factual Background

The record shows that on March 24, 1992, the RO received the 
veterans application for VA benefits, including a claim for 
service connection for PTSD.

On May 21, 1992, the RO requested additional information 
concerning the veterans claim for service connection for 
PTSD.  VA records dated in June 1993 show that the veteran 
failed to report for a scheduled psychiatric examination.

In August 1992 the RO notified the veteran that his claim for 
service connection for PTSD was denied because he had not 
submitted requested information.  It was noted that the claim 
would be reconsidered upon submission of the information, but 
that the evidence must be received prior to May 21, 1993, to 
preserve his earlier date of claim.

On June 30, 1993, the RO received correspondence from the 
veteran which provided additional information concerning his 
claim for service connection for PTSD.

In August 1998 the RO granted an effective date for a 
100 percent rating for PTSD retroactive to June 30, 1993.

Analysis

Initially, the Board notes that the veterans claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Although the veteran submitted a claim for service connection 
for PTSD in March 1992, the record reflects that he did not 
submit information within one year of the RO request for 
specific information concerning the claim.  Therefore, the 
Board finds that the March 1992 claim was abandoned.  See 
38 C.F.R. § 3.158(a).

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective earlier than June 30, 1993.  See 38 U.S.C.A. 
§ 5110;  38 C.F.R. § 3.400.  

VA law clearly states that benefits awarded subsequent to an 
abandoned claim shall not commence earlier than the date of 
the filing of a new claim, which in this case occurred on 
June 30, 1993.  See 38 C.F.R. § 3.158(a).  There is no 
evidence that the veteran filed a new claim prior to that 
date; therefore, the Board finds that an earlier effective 
date is not supported by the evidence of record.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to an effective date earlier than June 30, 1993, 
for the grant of service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
